Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-12-00822-CR

                                          Jasjeet SINGH,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-CR-12849
                             Honorable Melisa Skinner, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

Delivered and Filed: February 6, 2013

DISMISSED

           On January 22, 2013, appellant filed a motion to dismiss this appeal. The motion is

granted, and the appeal is dismissed. See TEX. R. APP. P. 42.2(a). Appellate counsel’s motion to

withdraw is granted.


                                                      PER CURIAM


Do not publish